DETAILED ACTION

This Office Action is in response to the communication filed 05/03/2022. 
Current status of the claims:
Claims 6-7, 15-16 are cancelled.
Claims 1-5, 8-14, 17-20 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 05/03/2022. By this amendment claims 1-3, 8, 10-12, 17-20 are amended. Up on entry of the Amendment, claims 1-5, 8-14, 17-20 will be fully examined for patentability.

Response to Arguments
Applicant’s Remarks Made in an Applicants Arguments/Remarks filed 05/03/2022 with respect to the rejection of claims 1-5, 9-14, 18-20 under 35 U.S.C. 103 as being unpatentable over Kuo in view of Noureddine and the rejection of claims 8, 17 under 35 U.S.C. 103 as being unpatentable Kuo in view of Noureddine further in view Lee have been thoroughly reviewed. It is noted that the claims have been amended. The amendment, specifically to Independent claims 1, 10, 19 and 20 include new feature which is not in the previously rejected claims. Further, the amendment is the result of prior art reference and, thus, does narrow the scope of the claims. Furthermore, the amendment to the claims necessitated new ground(s) of rejection presented in this Office action. The new ground of rejection is made in view of US10705176 to Mesecher et al.



. 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0163645 to Kuo et al. (“Kuo”) in view of  US2020/0382346 to Noureddine et al (“Noureddine”), further in view of US10705176 to Mesecher et al. (“Mesecher”)  (The comments in parentheses apply to the prior art document)

RE claims 1 and 10 Kuo discloses a method and a system (e.g. Kuo, Figs 3A-3B, ¶0001, ¶0014-¶0015), comprising: a memory (e.g. Kuo, Figs 2A-2B, ¶0036-¶0037); and a processor (e.g. Kuo, Figs 2A-2B, ¶0036-¶0037) configured to: receive an input including a measurement output of digital channel information the digital channel information comprising an estimated digital channel and a beamforming codebook,  (e.g. Kuo Figs. 3A-3B, and ¶0044-¶0047: receives input including a measured channel including channel estimation and a codebook) and […]; […]; determining bases based on the beamforming codebook and the estimated digital channel (e.g. Kuo Fig. 3B, and ¶0048-¶0049: determines bases based on the channel estimation and the codebook); determining sparse coefficients based on the determined bases (e.g. Kuo Fig. 3B, and ¶0048-¶0049: determines bases and sparse coefficients based on the determined bases): and recover analog channels based on the sparse coefficients and the determined bases (e.g. Kuo Fig. 3B, and ¶0050-¶0051: recovers channels based on the sparse coefficients and the determined bases).  
The subject matter of claims 1 and 10 differ from Kuo in that Kuo does not explicitly recite the limitation [quantized angle of arrival (AoA) values] as recited. However, Noureddine (e.g. ¶0011-¶0013,  ¶0033-¶0044, Claim 15) teaches or suggests in the same technical field, generating a channel information feedback comprising an estimated channel, a beamforming codebook, and quantized angle of arrival (AoA) values). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Kuo with Noureddine’s teaching or suggestion for the purpose of determining direction of propagation of beam of antenna arrays. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 10.
The subject matter of currently amended claims 1 and 10 differs from Kuo in view of Noureddine in that Kuo in view of Noureddine does not explicitly recite the limitations: determining a set of bases, wherein each basis in the set of bases corresponds to a respective one of the quantized AoA values; and wherein a first basis of the determined bases is selected from the set of bases, as recited. However, Mesecher teaches or suggests, in the same technical field, determining a set of bases, wherein each basis in the set of bases corresponds to a respective one of the quantized AoA values (e.g. Mesecher, Figs 1-5, Col. 2, lines 25-45, Col. 5, line 59-65, Col. 6, lines 1-7, Col. 6, lines 20-45: determines basis corresponding to a respective quantized AoA values); and wherein a first basis of the determined bases is selected from the set of bases (,Figs 4-5, Col. 5, line 59 through Col. 6, lines 1-7, Col. 7, lines 45-50: wherein the determined bases selected from the set of bases). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Kuo in view of Noureddine with Mesecher’s teaching or suggestion for the purpose of determining a direction of a signal received at an antenna array. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 10.

RE claims 2 and 11, Kuo discloses the method and system of claims 1 and 10, respectively, wherein the first basis is selected according to a largest projection power of the measurement output onto the set of bases (e.g. Kuo Figs. 3A-3B, 8, 9, and ¶0047, ¶0083, ¶0093: selects basis according to projections on vectored matrix of the measurement output).  

RE claims 3 and 12, Kuo discloses the method and system of claims 2 and 11, respectively, wherein the first basis is selected based on a beamforming codebook and the estimated digital channel (e.g. Kuo Fig. 3B, and ¶0044-¶0049:selected based on the codebook and the channel measurement output). 

RE claims 4 and 13, Kuo discloses the method and system of claims 2 and 11, respectively, wherein determining bases further comprises determining remaining bases based on the selected first basis (e.g. Kuo Figs. 8-9, and ¶0083-¶0085:determines remaining bases based on the selected basis).  


RE claims 9 and 18, Kuo discloses the method and system of claims 1 and 10, respectively, wherein recovering analog channels is performed utilizing partial identity codebook or a uniform discrete Fourier transform (DFT) codebook (e.g. Kuo Fig. 3B, ¶0049, ¶0082:selected based on a discrete Fourier transform (DFT) codebook.)  

RE claims 19 and 20 Kuo discloses a method and a system (e.g. Kuo, Figs 3A-3B, ¶0001, ¶0014-¶0015), comprising: a memory (e.g. Kuo, Figs 2A-2B, ¶0036-¶0037); and a processor (e.g. Kuo, Figs 2A-2B, ¶0036-¶0037) configured to: receive an input including a measurement output of digital channel information the digital channel information comprising an estimated digital channel and a beamforming codebook,  (e.g. Kuo Fig. 3B, and ¶0044-¶0047) and […]; […]; selecting a first basis, from the set of bases, according to a largest projection power of the measurement output onto the set of bases (e.g. Kuo Figs. 3A-3B, 8, 9, and ¶0047, ¶0083, ¶0093: selects basis according to projections on vectored matrix of the measurement output); determining bases based on the beamforming codebook and the estimated digital channel, determining sparse coefficients based on the determined bases (e.g. Kuo Fig. 3B, and ¶0048-¶0049: determines bases and sparse coefficients based on the determined bases): and recover analog channels based on the sparse coefficients and the determined bases (e.g. Kuo Fig. 3B, and ¶0050-¶0051: recovers channels based on the sparse coefficients and the determined bases).  
The subject matter of claims 19 and 20 differs from Kuo in that Kuo does not explicitly recite the limitation [quantized angle of arrival (AoA) values] as recited. However, Noureddine (e.g. ¶0011-¶0013,  ¶0033-¶0044, Claim 15) teaches or suggests in the same technical field, generating a channel information feedback comprising an estimated channel, a beamforming codebook, and quantized angle of arrival (AoA) values). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Kuo with Noureddine’s teaching or suggestion for the purpose of determining direction of propagation of beam of antenna arrays. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 19 and 20.
The subject matter of currently amended claims 19 and 20 differs from Kuo in view of Noureddine in that Kuo in view of Noureddine does not explicitly recite the limitations: determining a set of bases, wherein each basis in the set of bases corresponds to a respective one of the quantized AoA values; and wherein a first basis of the determined bases is selected from the set of bases, as recited. However, Mesecher teaches or suggests, in the same technical field, determining a set of bases, wherein each basis in the set of bases corresponds to a respective one of the quantized AoA values (e.g. Mesecher, Figs 1-5, Col. 2, lines 25-45, Col. 5, line 59-65, Col. 6, lines 1-7, Col. 6, lines 20-45: determines basis corresponding to a respective quantized AoA values). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Kuo in view of Noureddine with Mesecher’s teaching or suggestion for the purpose of determining a direction of a signal received at an antenna array. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 9 and 20.

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kuo in view of Noureddine further in view of US2020/0358484 to Lee et al. (“Lee”)  (The comments in parentheses apply to the prior art document)
RE claims 8 and 17, Kuo in view of Noureddine discloses the method of claims 4 and 13, as noted above with the claim rejection. 
The subject matter of claims 8 and 17 differs from Kuo in view of Noureddine in that Kuo in view of Noureddine does not explicitly disclose wherein the remaining bases are determined to provide orthogonality, as recited. However, Lee teaches or suggests, in the same technical field, wherein the remaining bases are determined to provide orthogonality (see Kuo, Figs. 8-11, and ¶0009, ¶0153, ¶0164-¶0168). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Son in view of Kuo with Lee’s teaching or suggestion for the purpose of determining selected basis to provide orthogonality. Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 8 and 17.    

Allowable Subject Matter
Claims 5 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU TADESE/Primary Examiner, Art Unit 2632